DETAILED ACTION
In response to communication filed on 03 October 2022, claims 1, 7 and 16 are amended. Claims 2-3, 8-9 and 17-18 are canceled. Claims 1, 4-7, 10-16 and 19-23 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “35 U.S.C § 103, Obviousness”, filed 03 October 2022, have been carefully considered but are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that in the system of Wolfgang the stored write operation data comprises same-sized blocks of data, without a block number. As well, the differences computed by the system of Wolfgang are bitwise XOR operations between blocks of data, not a block number and a final value of data. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Wolfgang reference in [0015]-[0016] teaches the amount of time that has passed between the previous version and the recent data along with the difference between two sets of data. However, Wolfgang does not explicitly teach that the difference is based on the block number and a final value of data written. Therefore Wang reference has been incorporated and Wang teaches in Fig. 3, [0023] that there is a way to identify the blocks. To a person of ordinary skill in the art and based on the broadest reasonable interpretation the block number may be reasonably interpreted as a way to identify the blocks and that is being taught by Wang. Wang also further teaches in [0026]-[0028], [0033]-[0038] determining changes in the blocks with respect to first information and the second information based on the size of each changed block. To a person of ordinary skill in the art and based on the broadest reasonable interpretation final value of data written may be reasonably interpreted as determining changes in the blocks with respect to first information and the second information based on the size of each changed block and that is being taught by Wang. Thus, a combination of Wolfgang and Wang teaches the above argued limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, as Applicant argues that Wolfgang teaches the above argued limitation, however as explained above a combination of Wolfgang and Wang teaches the above argued and not just Wolfgang reference as being argued. As a result, the above argument cannot be considered to be persuasive. 

All the other arguments are related to newly added limitations and the newly added limitations are addressed in the rejection below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2016/0378622 A1, hereinafter “Ren”) in view of Wolfgang et al. (US 2006/0206542 A1, hereinafter “Wolfgang”) further in view of Wang et al. (US 2019/0324654 A1, hereinafter “Wang”).

Regarding claim 1, Ren teaches
A computer-implemented method comprising: (see Ren, [0073] “described virtualization methods have generally assumed that virtual machines present interfaces consistent with a particular hardware system”). 
duplicating, (see Ren, [0014] “existing HA components in each cluster, as well as with existing components that perform replication of VM data (referred to herein as "VR," which is described below)”; [0024] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to”) by a first virtual machine, in a first replication file stored in a clustered file system accessible from the first virtual machine and a second virtual machine, (see Ren, Fig. 1A; [0020] “Each cluster 104, in tum, includes a number of host systems 106(1 )-(M) (comprising hypervisors 108(1)-(M) and VMs 110(1)-(M)) that represent the compute resources of the cluster, and a storage component 112 that represents the storage resources of the cluster. In one set of embodiments, each storage component 112 (which can correspond to one or more physical storage devices or one or more logical storage volumes) may only accessible by the host systems of its associated cluster, and thus can be considered "shared" within the cluster”; [0017] “VM's replicated files may be accessible by a different group of clusters/host systems”) a plurality of original write operations, each original write operation comprising storing first data in a numbered data storage block (see Ren, [0026] “I/0 writes destined for a virtual disk stored on storage component 112(1), and keeps track of the unique file blocks that are modified by the writes”; [0015] “VM makes use of the VM's original files”) of a first physical storage device being virtualized by the first virtual machine, (see Ren, [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster, and a storage component 112 that represents the storage resources of the cluster… each storage component 112 (which can correspond to one or more physical storage devices or one or more logical storage volumes)”) the duplicating comprising storing, in the first replication file, (see Ren, [0026]-[0027] “keeps track of the unique file blocks that are modified by the writes… retrieves all of the modified virtual disk file blocks from storage component 112(1) and transmits the blocks to VR server 120. Upon receiving the modified file blocks, VR server 120 identifies a host system 106' in replication target cluster 104(2) that is capable of writing the file data to storage”) the first data and a block number identifying the numbered data storage block in which the first data was stored (see Ren, [0026] “I/0 writes destined for a virtual disk stored on storage component 112(1), and keeps track of the unique file blocks that are modified by the writes”; [0015] “VM makes use of the VM's original files”) on the first physical storage device, (see Ren, [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster, and a storage component 112 that represents the storage resources of the cluster… each storage component 112 (which can correspond to one or more physical storage devices or one or more logical storage volumes)”)  wherein the first replication file comprises a file for which a data storage block is allocated by the clustered file system when needed to store a portion of data in the file; (see Ren, (see Ren, [0014] “existing HA components in each cluster, as well as with existing components that perform replication of VM data (referred to herein as "VR," which is described below)”; [0024] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to”; [0021] “VIMS instance 102 can allow users to define the composition/properties of each cluster 104… VIMS instance 102 can also automate certain inter-cluster and intra-cluster virtualization features, such as live VM migration, dynamic resource allocation, and so on”; [0029] “to supporting cross-cluster replication of VM data, system environment 100 is also configured to support traditional HA… HA managers 116(1)-(N) are responsible for handling certain intra-cluster tasks pertaining to traditional HA, such as dynamically reallocating resources within their associated clusters to facilitate VM placement”).
by the second virtual machine,… (see Ren, [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster” – there are plurality of Virtual Machines [VMs]) duplicated write operations occurring (see Ren, [0014] “existing HA components in each cluster, as well as with existing components that perform replication of VM data (referred to herein as "VR," which is described below)”; [0024] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to”).
causing, at a second file system, storage of modified blocks in (see Ren, [0027] “Upon receiving the modified file blocks, VR server 120 identifies a host system 106' in replication target cluster 104(2) that is capable of writing the file data to storage (step (7), reference numeral 164). VR server 120 then copies, via network file copy (NFC), the modified file blocks to a NFC service 174 running within a hypervisor 108' of identified host system 106' (step (8), reference numeral 166”) a second storage device (see Ren, [0025] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to (e.g., a virtual disk on storage component 116(2) of replication target cluster 104(2)).
Ren does not explicitly teach determining, by the second virtual machine, a set of differences between a first version of the first replication file determined at a first time and a second version of the first replication file determined at a second time, the set of differences comprising the block number and a final value of data written to the data storage block specified by the block number by duplicated write operations occurring between the first time and the second time; and causing, at a second file system, storage of the set of differences in a second storage device. 
However, Wolfgang discloses copying data from a primary storage facility to a secondary storage facility and also teaches
determining, a set of differences between a first version of the first replication file determined at a first time and a second version of the first replication file determined at a second time, the set of differences comprising (see Wolfgang, [0015] “When an update to previously stored data is transmitted… Depending on the size of the buffer 226 and the amount of time that has passed since the previous version of the data was received, the previous version of the data may not yet have been overwritten in the buffer 226 by other, more recent data”; [0016] “If the previous version of the data being updated is still present, the logic 230 directs that it be compared with the current (updated) version (step 320)… preferably a bit-wise XOR operation is performed on the two sets of data to calculate a "difference"… the term "difference" will refer to the new version D which is the result of any such transformation T1”) replicating between the first time and the second time; and (see Wolfgang, [0019] “when the difference is received by the secondary replication appliance”; [0015] “When an update to previously stored data is transmitted… Depending on the size of the buffer 226 and the amount of time that has passed since the previous version of the data was received, the previous version of the data may not yet have been overwritten in the buffer 226 by other, more recent data”; [0016] “If the previous version of the data being updated is still present, the logic 230 directs that it be compared with the current (updated) version (step 320)… preferably a bit-wise XOR operation is performed on the two sets of data to calculate a "difference"… the term "difference" will refer to the new version D which is the result of any such transformation T1”).
storing the set of differences in the secondary storage (see Wolfgang, [0017]-[0019] “difference is transferred to the secondary replication appliance 260 (step 328)… difference between the previous version of the data and the current version, representing only bits which have changed… the difference is received by the secondary replication appliance…The recreated current version of the data is then stored, through the secondary storage controller 252, in the secondary storage 254”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining differences for the purpose of replication and local data processing as being disclosed and taught by Wolfgang, in the system taught by Ren to yield the predictable results of efficiently copying data in order to assist with disaster recovery (see Wolfgang, [0002] “Remote copying of data is an integral part of disaster recovery for protecting critical data from loss and providing continuous data availability. In a disaster recovery support system, data write updates to a primary or central data store are reproduced at a secondary, remote site. The remote site is typically located at a distance from the primary data store if protection from natural disasters is a concern, but may be adjacent to the primary site if equipment failure is the main concern”). 
The proposed combination of Ren and Wolfgang does not explicitly teach the block number and a final value of data written to the data storage block specified by the block number by duplicated write operations.
However, Wang discloses backing up server and also teaches
the block number and a final value of data written to the data storage block specified by the block number by incremental back up (see Wang, Fig. 3; [0023] “may typically provide a particular manner to identify the blocks of the virtual disk 111 in which the data has changed”; [0026]-[0028] “may parse the first information to determine location information of at least one block in the virtual disk 111 that has changed in the virtual disk, (which is referred to as "second information"). For example, the second information may indicate a size of each changed block i in the virtual disk 111, a start location and an end location of the block… based on the location information determined by the data parsing module 122 and the information about the size of the virtual disk 111, generate incremental backup data… may include the contents of the at least one changed block of the virtual disk 111 in the incremental backup data”; [0033]-[0038] “may include a plurality of blocks, and the first information may indicate that data in the at least one block of the plurality of blocks is changed… For the blocks 111-2, 111-4, 111-5 and 111-7 to 111-8 changed in the virtual disk 111, the generated incremental backup data 330 may include the changed contents of these blocks”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of block information, transferring information over the network and cloud services as being disclosed and taught by Wang, in the system taught by the proposed combination of Ren and Wolfgang to yield the predictable results of providing effective solutions for data backup (see Wang, [0020] “provide a one or more solutions for data backup. These solutions may implement incremental backup for a virtual disk with an expandable size, so as to reduce an amount of data that is required to be backed up for a virtual disk. In one embodiment, an unchanged block in the virtual disk, a reference is used to avoid storing the repeated data in a backup server. Because the incremental backup only processes the changed block, the time required for backup may be shorted and the unnecessary data transmission may be reduced. In a shared networking environment, particularly a cloud-based environment, less data transmission is helpful to reduce the overall expenses of the network”). 
Claims 7 and 16 incorporate substantively all the limitations of claim 1 in a computer program product (see Ren, [0072] “implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system… The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion”) and system form (see Ren, [0071] “The apparatus can be specially constructed for specific required purposes, or it can be a general purpose computer system selectively activated or configured by program code stored in the computer system... computer system configurations including handheld devices, microprocessor systems, microprocessor based or programmable consumer electronics, minicomputers, mainframe computers”; [0072] “one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media”) respectively and are rejected under the same rationale.

	Regarding claim 4, the proposed combination of Ren, Wolfgang and Wang teaches
further comprising: transmitting, from the clustered file system to the second file system, (see Ren, [0025] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to (e.g., a virtual disk on storage component 116(2) of replication target cluster 104(2)) the set of differences (see Wolfgang, [0017]-[0019] “the compressed difference is transferred to the secondary replication appliance 260… because the typically highly compressible difference between the previous version of the data and the current version, representing only bits which have changed, is compressed and transmitted to the secondary replication appliance 260… The recreated current version of the data is then stored, through the secondary storage controller 252, in the secondary storage 254”).
Claims 10 and 19 incorporate substantively all the limitations of claim 4 in a computer program product and system form respectively and are rejected under the same rationale.

	Regarding claim 5, the proposed combination of Ren, Wolfgang and Wang teaches
wherein causing, at the second file system, storage of (see Ren, [0027] “Upon receiving the modified file blocks, VR server 120 identifies a host system 106' in replication target cluster 104(2) that is capable of writing the file data to storage (step (7), reference numeral 164). VR server 120 then copies, via network file copy (NFC), the modified file blocks to a NFC service 174 running within a hypervisor 108' of identified host system 106' (step (8), reference numeral 166”) the set of differences in (see Wolfgang, [0017]-[0019] “difference is transferred to the secondary replication appliance 260 (step 328)… difference between the previous version of the data and the current version, representing only bits which have changed… the difference is received by the secondary replication appliance…The recreated current version of the data is then stored, through the secondary storage controller 252, in the secondary storage 254”) the second storage device further comprises: (see Ren, [0025] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to (e.g., a virtual disk on storage component 116(2) of replication target cluster 104(2)).
causing, at the second file system (see Ren, [0027] “Upon receiving the modified file blocks, VR server 120 identifies a host system 106' in replication target cluster 104(2) that is capable of writing the file data to storage (step (7), reference numeral 164). VR server 120 then copies, via network file copy (NFC), the modified file blocks to a NFC service 174 running within a hypervisor 108' of identified host system 106' (step (8), reference numeral 166”) by a third virtual machine, (see Ren, [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster”; [0030] “VMs across different clusters that are managed by (i.e., are "in") a single VIMS instance” – there are plurality of Virtual Machines [VMs]) the set of differences to be written to a second replication file stored in the second file system; and (see Wolfgang, [0017]-[0019] “difference is transferred to the secondary replication appliance 260 (step 328)… difference between the previous version of the data and the current version, representing only bits which have changed… the difference is received by the secondary replication appliance…The recreated current version of the data is then stored, through the secondary storage controller 252, in the secondary storage 254”).
causing, at the second file system, a set of write operations to the second storage device, the set of write operations storing data in a numbered data storage block of the second storage device (see Ren, [0027]-[0028] “Upon receiving the modified file blocks, VR server 120 identifies a host system 106' in replication target cluster 104(2) that is capable of writing the file data to storage (step (7), reference numeral 164). VR server 120 then copies, via network file copy (NFC), the modified file blocks to a NFC service 174 running within a hypervisor 108' of identified host system 106' (step (8), reference numeral 166… receives the modified file blocks from VR server 120 and commits the blocks to the replication target virtual disk on storage component 112(2), thereby bringing this replica copy up-to-date with the original virtual disk in storage component 112(1) of source cluster 104(1)”) according to the set of differences (see Wolfgang, [0017]-[0019] “difference is transferred to the secondary replication appliance 260 (step 328)… difference between the previous version of the data and the current version, representing only bits which have changed… the difference is received by the secondary replication appliance…The recreated current version of the data is then stored, through the secondary storage controller 252, in the secondary storage 254”). The motivation for the proposed combination is maintained. 
Claims 11 and 20 incorporate substantively all the limitations of claim 5 in a computer program product and system form respectively and are rejected under the same rationale.

	Regarding claim 6, the proposed combination of Ren, Wolfgang and Wang teaches
wherein the first physical storage device comprises (see Ren, [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster, and a storage component 112 that represents the storage resources of the cluster… each storage component 112 (which can correspond to one or more physical storage devices or one or more logical storage volumes)”) a local storage device, (see Ren, Fig. 1A – 112 storage is local) and wherein the second storage device comprises (see Ren, [0025] “The replication target identifies a storage location in replication target cluster 104(2) where the VM's data will be sent to (e.g., a virtual disk on storage component 116(2) of replication target cluster 104(2)) a remote storage device (see Ren, Fig. 1A – The storage in cluster 104(2) is a remote storage). 
Claim 12 incorporates substantively all the limitations of claim 6 in a computer program product form and is rejected under the same rationale.

	Regarding claim 13, the proposed combination of Ren, Wolfgang and Wang teaches
wherein the stored program instructions are stored in the at least one of the one or more storage mediums (see Ren, [0072] “implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system… The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion”) of a local data processing system, (see Wolfgang, [0014] “The primary and secondary replication appliances 210, 260 both include: a processor 222, 262; a memory 224, 264 for storage of software instructions to be executed on the processor 222, 262; disk storage 226, 266”; [0022] “the processes of the present invention are capable of being distributed in the form of a computer readable medium of instructions”) and wherein the stored program instructions (see Ren, [0072] “implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system… The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion”) are transferred over a network from a remote data processing system (see Wang, [0084]-[0085] “may be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network… The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server”). The motivation for the proposed combination is maintained. 
	

Regarding claim 14, the proposed combination of Ren, Wolfgang and Wang teaches
wherein the stored program instructions are stored in the at least one of the one or more storage mediums (see Ren, [0072] “implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system… The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion”) of a server data processing system, (see Ren, [0023] “a VR server 120 that are connected to VIMS instance 12”) and wherein the stored program instructions are (see Ren, [0072] “implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system… The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion”) downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see Wang, [0084]-[0085] “may be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network… The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server”). The motivation for the proposed combination is maintained. 

	Regarding claim 15, the proposed combination of Ren, Wolfgang and Wang teaches
wherein the computer program product is provided as (see Ren, [0072] “implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system… The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion”) a service in a cloud environment (see Wang, [0020] “In a shared networking environment, particularly a cloud-based environment”). The motivation for the proposed combination is maintained.
	
Regarding claim 21, the proposed combination of Ren, Wolfgang and Wang teaches
	further comprising: duplicating, (see Ren, [0014] “existing HA components in each cluster, as well as with existing components that perform replication of VM data (referred to herein as "VR," which is described below)”; [0047] “the replicated copy of the VM's files in replication target cluster 104(Y)”) by a third virtual machine, (see Ren, [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster” – there are plurality of Virtual Machines [VMs]) in the replication file, a second plurality of original write operations storing second data in the physical storage device, (see Ren, [0014] “existing HA components in each cluster, as well as with existing components that perform replication of VM data (referred to herein as "VR," which is described below)”; [0047] “the replicated copy of the VM's files in replication target cluster 104(Y)” – Cluster 104(Y) also has a physical storage) wherein the replication file is accessible from the third virtual machine, wherein the physical storage device is being virtualized by the third virtual machine (see Ren, Fig. 1A; [0020] “Each cluster 104, in tum, includes a number of host systems 106(1 )-(M) (comprising hypervisors 108(1)-(M) and VMs 110(1)-(M)) that represent the compute resources of the cluster, and a storage component 112 that represents the storage resources of the cluster. In one set of embodiments, each storage component 112 (which can correspond to one or more physical storage devices or one or more logical storage volumes) may only accessible by the host systems of its associated cluster, and thus can be considered "shared" within the cluster”; [0017] “VM's replicated files may be accessible by a different group of clusters/host systems”; [0020] “VMs 110(1)-(M)) that represent the compute resources of the cluster” – there are plurality of Virtual Machines [VMs]).
Claims 22 and 23 incorporate substantively all the limitations of claim 21 in a computer program product and system form respectively and are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156